Order filed, October 02, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00532-CR
                                 ____________

                          ADRIAN HEATH, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 359th District Court
                           Montgomery County, Texas
                     Trial Court Cause No. 12-03-02580 CR


                                      ORDER

      The reporter’s record in this case was due September 19, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Darlene Forville, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM